Citation Nr: 0523365	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an extension of a temporary total rating 
beyond June 1, 2003, based on the need for convalescence 
following right shoulder surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which set June 1, 2003, as the termination date 
of a temporary total convalescent rating under 38 C.F.R. 
§ 4.30 assigned following March 3, 2003, right shoulder 
surgery as well as denied entitlement to special monthly 
compensation.  

In May 2005, the veteran testified at a hearing before the 
undersigned.  At that time, he withdrew his claim of 
entitlement to special monthly compensation as well as raised 
a new claim of entitlement to an increased rating for his 
service connected right shoulder disability.

As to entitlement to special monthly compensation, the Board 
finds that this issue is no longer in appellate status 
because of the veteran's withdrawal.  38 C.F.R. § 20.204(b) 
(2004) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).  

As to entitlement to an increased rating for service 
connected right shoulder disability, the Board must refer 
this issue to the RO for appropriate action because it is not 
currently developed or certified for appellate review.


FINDING OF FACT

For the period since June 1, 2003, the post operative 
residuals of the veteran's right shoulder surgery do not 
include an incompletely healed surgical wound, a need for 
therapeutic immobilization of the joint, a need for house 
confinement, problems with a stump, the need for a body cast, 
or the need for the continued use of a wheelchair or crutches 
because regular weight bearing is prohibited. 


CONCLUSION OF LAW

The veteran does not meet the criteria for extension of a 
temporary total convalescent rating beyond June 1, 2003.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.30 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In November 2004 and January 2005 letters, VA notified the 
claimant what was required to prevail on his claim, what 
actions VA had undertaken, and/or what action he needed to 
undertake, to include submitting authorizations to permit VA 
to secure pertinent records.  In the February 2004 statement 
of the case as well as the April 2005 supplemental statement 
of the case and in the above letters the veteran was notified 
of the laws and regulations governing his claim and what was 
needed to prevail on his claim.  Therefore, the duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after the veteran notified VA 
that he had received all of his treatment from the Las Vegas 
and Loma Linda VA Medical Centers, the RO thereafter obtained 
and associated these records with the claim files.  In 
addition, the veteran was scheduled for a VA examination in 
November 2003.  

The Board notes that the veteran did not show for his VA 
examination and another VA examination was not scheduled or 
held.  The Board also notes that the veteran, at his May 2005 
personal hearing, notified VA for the first time that he is 
in receipt of Supplemental Security Income (SSI) benefits and 
received vocational rehabilitation training.  His SSI as well 
as his vocational rehabilitation records are not in the claim 
files.  However, the veteran reported that he received all of 
his right shoulder medical treatment from the Las Vegas and 
Loma Linda VA Medical Centers and these records are already 
found in the claims file.  In light of the issue presented 
and the circumstances of this case, the Board finds that VA 
adjudication of his claim may go forward without scheduling 
another VA examination or making a request for these records.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty 
to assist is not a one-way street.  If a veteran desires help 
with his claims, he must cooperate with VA's efforts to 
assist him.); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); Also see 38 C.F.R. 
§ 3.655 (2004).

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because VCAA 
notice was not provided in the correct chronological order, 
the Board finds that error to be harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran and his representative contend that the claimant 
is entitled to an extension of his temporary total 
convalescent rating beyond June 1, 2003, because his right 
shoulder is still weak and painful and prevented him from 
working.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
rating schedule, ". . . when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that . . . treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence(;) (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) (; 
or,) (3) Immobilization by cast, without surgery, of one 
major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made 
effective from the date of hospitalization and continues 
"for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge."  38 C.F.R. 
§ 4.30(b).  Additionally, extensions may be granted in 
increments beyond the initial grant, up to one year.  Id.

With the above criteria in mind, the Board acknowledges that 
the post June 1, 2003, record shows the veteran's periodic 
complaints and/or treatment for right shoulder pain and 
instability as well as a tender scar and his use of anti-pain 
medications (Flexeril and Vicodin).  See VA treatment records 
dated from May 2003 to July 2005.  Moreover, a December 2003 
VA treatment record shows the veteran's complaints that his 
right shoulder disability caused him to have problems 
working.

However, while some VA treatment records show the veteran's 
complaints of joint instability, instability was not 
thereafter confirmed on examination.  Id.  Additionally, a 
May 2003 VA treatment record reported that the veteran's 
right shoulder had good improvement.  Moreover, an August 
2004 VA treatment record shows the veteran's right shoulder 
pain being characterized as moderate and his degenerative 
joint disease being characterized as mild.  Furthermore, the 
post June 1, 2003, medical records are negative for any 
indication that the veteran's right shoulder had severe 
postoperative residuals.  Specifically, the record does not 
show an incompletely healed surgical wound, therapeutic 
immobilization of the right shoulder, or physician ordered 
house confinement.  38 C.F.R. § 4.30.  As to immobilization, 
VA treatment records generated just days after his March 2003 
surgery show the veteran using his right shoulder.  See VA 
treatment records dated in March 2003; Also see VA physical 
therapy records dated in May 2003.  Likewise, given the 
nature of his surgery, the record does not show problems with 
a stump, the need for a body cast, or the need for the 
continued use of a wheelchair or crutches because regular 
weight bearing is prohibited.  38 C.F.R. § 4.30.  
Furthermore, the veteran failed to show for the VA 
examination that could have helped to establish the presence 
of any of these adverse problems.  38 C.F.R. § 3.655.  
Accordingly, the appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's personal hearing testimony or his 
and his representative's writings to VA.  The Board 
recognizes that the veteran and his representative are 
competent to describe symptoms they experience or see, 
however, the Board assigns more evidentiary weight to lack of 
medical evidence seen in the claim files when looking at the 
severity of the veteran's post operative residuals than the 
opinions offered by the veteran and his representative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, it 
is recognized by the assignment of a schedular 30 percent 
rating (in addition to a separate 10 percent rating for the 
surgical scar) that the veteran does experience some degree 
of right shoulder impairment.  However, the need for a period 
of further convalescence following the March 2003 surgery is 
not shown.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total rating 
beyond June 1, 2003, based on the need for convalescence 
following right shoulder surgery, is denied. 



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


